DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 in the reply filed on 4/20/22 is acknowledged.   Claims 11- withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention II, there being no allowable generic or linking claim. Election was made without traverse.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The 
Since scope of the claims directed to an apparatus and claim also recites of “a unit cell” (see claim 1, line 3; “a planar of the unit cell” (claim 2, lines 3); “to apply vibration to the unit cell” (claim 4, line 3) similar to this also occurrence in other claims as well, is outsize structure which do not further limit the claimed apparatus. 
Regarding the phrase(s) "configured to” (claim 1, line 13; claims 4, lines 2-3; claim 8, line 3; claim 9, line 4 and 6; claim 10, lines 3-4)" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2111.04 and/or 2173.05(d). The office hereby notes the phrase(s) do not limit a claim to a particular structure but rather makes optional and does not denote how features are structurally associated; whereas the claim is amenable to two or more plausible claim constructions. If a claim is amenable to two or more plausible claim constructions, then the claim may be deemed indefinite. See Board Decision: Ex parte Miyazaki, 2008 WL 5105055 at *5(BPAI Nov. 19, 2008). Going further, it has been held that the recitation that an element is "configured to” not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138.   Appropriate correction is required.
The scope of the claims 2, 5, 6-8 appears unclear since no further structure limitation existed in these claims.
There is no connection between the claimed “wherein an alignment measurement member” (see claim 10, line 2) and the structure of the base claim 1, therefore it is unclear whether or not above feature is apart of the claimed apparatus as indicated in the preamble of the claim 1. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 8 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Mochida et al (US 20020133937). 
Mochida et al discloses the claimed unit cell alignment apparatus comprising: 
	a base member (bottom adjacent to 303 or top of inclination adjuster) having an upper surface for supporting a unit cell (see Fig. 41 or markup version as below); 

    PNG
    media_image1.png
    289
    724
    media_image1.png
    Greyscale

	a first guide member 303 located at a first side of the base member, the first guide member being disposed so as to be perpendicular to the upper surface of the base member 26 (see Fig. 41 or markup above); 
	a second guide member (adjacent to first guide see markup Fig 41. above) located at a second side of the base member, the second guide member being disposed so as to be perpendicular to the upper surface of the base member while being at a right angle to the first guide member; and 
	an inclination adjuster (see markup Fig. 41 above) configured to adjust an inclination of the base member.   Therefore, the above structure features are met by the above reference. 
	As applied to claim 2, appears to be met by the above, since the cell unit is an outside element which does not further limit the structure of the apparatus as claimed.
Limitation of claim 8 is also met by the above (see Fig. 41, recess is existed as inside of 303). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Toshihiro et al (JP2012137631) in view of Mochida et al (US 20020133937).
	Toshihiro et al discloses the claimed unit cell alignment apparatus comprising: 
	a base member 26 having an upper surface for supporting a unit cell (see Figs. 5-6); 
	
    PNG
    media_image2.png
    450
    773
    media_image2.png
    Greyscale

	
	a first guide member 22 located at a first side of the base member, the first guide member being disposed so as to be perpendicular to the upper surface of the base member 26 (see Fig. 5); 
	an inclination adjuster 18/19 configured to adjust an inclination of the base member (see Fig. 5)   
	The Toshihiro et al does not teach the exactly of wherein “a second guide member located at a second side of the base member, the second guide member being disposed so as to be perpendicular to the upper surface of the base member while being at a right angle to the first guide member”.   Regarding to this the Mochida et al teaches the above structure configuration where a second guide member (see markup copy Fig. 41 of the Mochida et al) where  the  located at a second side (long side of  of 303) of the base member, the second guide member being disposed so as to be perpendicular to the upper surface of the base member while being at a right angle to the first guide member (short side portion of 303 of Fig. 41 ). Therefore, it would have been obvious to one having an ordinary skill in the art at the time of the invention was made to employ the Mochida’s teaching as mentioned above onto invention of Toshihiro et al in order to provide a compact structure holder which have the exact size, shape and configurations as set forth above.    The motivation for the combination reference can be obtain from either reference above since they are in same endeavor field invention.
	Limitations of claims 2-3, 6, 8 appears to be satisfied by the above since no structure limitations in these claims.
	As applied to claims 4 and 9 applicant refers to Fig. 5 of the Toshihiro et al for teaching of vibration member as 17.
	As applied to claim 9, (see process of Fig. 6) depicts the structure 18/19 for teaching of tilting and rotary part for rotate base member 26 therefrom.
	As applied to claim 10, as best understood Applicant refers to a control means 30 from the Toshihiro which is as broadly as readable as the claimed an alignment member of the instant application.  Since it controlling the stack angle. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        
mt